 



Exhibit 10.3
May 3, 2007
Mr. Paul Moskowitz
3709 Lake Hollow Way
Plano TX 75093
Dear Paul:
I am very pleased to offer you the position of Executive Vice President/Human
Resources, reporting directly to me. I look forward to having you join our
executive team as soon as possible.
Here are the specifics of your offer:
Base Salary
You will be paid (on a bi-weekly basis) an annual salary of $390,000. Your
salary will be reviewed annually.
Signing Bonus
You will receive a signing bonus of $115,000.00, less payroll taxes, to be paid
within thirty (30) days following commencement of employment.
Annual Bonus Opportunity
You will be eligible to earn an annual bonus with a target amount equal to 60%
of your annualized salary, subject to Dean Foods’ achievement of certain
operating targets and satisfaction of to-be-determined personal objectives. You
can earn up to 200% of your targeted bonus if such targets are exceeded. Annual
bonuses are typically paid in mid February based on results of the preceding
calendar year. Your bonus for 2007 will be prorated, based on your start date,
and will be guaranteed to be paid at no less than target.
Long-Term Incentive Awards
You will be granted options to purchase 45,000 shares of Dean Foods common
stock. The exercise price of the options will be the closing price of a share of
Dean Foods stock on the date of grant by our Board of Directors. The options
will vest in equal installments over a period of three (3) years, beginning on
the date of the grant. You

 



--------------------------------------------------------------------------------



 



Mr. Paul Moskowitz
May 3, 2007
Page 2 of 3
will also be awarded 15,000 restricted shares that will vest in equal
installments over a five-year period, or earlier if certain stock price
performance targets are met. You will be eligible for future equity grants under
the Dean Foods Long-Term Incentive Program in the future, commencing in
February 2008. The amount and nature of future long-term incentive awards will
be determined by the Board of Directors.
Additional “Sign On” Long-Term Incentive Awards
On commencement of employment, you will also be awarded options to purchase
21,500 shares of Dean Foods stock with an exercise price per share equal to the
closing price of Dean Foods stock on the date of grant. Such options will vest
over a three-year period commencing on the date of grant.
Management Deferred Compensation Plan
You will be eligible to participate in the Deferred Compensation Plan. The plan
provides eligible executives with the opportunity to save on a tax-deferred
basis. You will receive general information and enrollment materials at your
home address approximately 30 — 45 days after your start date.
Vacation Benefits
You will be granted five (5) weeks vacation. Unused vacation is not carried
forward from year to year.
COBRA Support
Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will pay your COBRA premiums (minus your normal Dean Foods
contribution) until you become eligible for Dean Foods benefits (approximately
60 days following hire).
Benefits Plan Reference
Attached to this letter is an overview of Dean Foods’ Health Benefits, savings
and 401k programs, and other benefits. If you have questions regarding these
programs or eligibility, please call Robby Dunn at 214-303-3557.
Severance
You will be entitled to participate in our Executive Severance Pay Plan. Under
this Plan, if your employment is terminated at any time as a result of a
“qualifying termination,” meaning your voluntary termination for Good Reason, or
your involuntary termination without Cause (as defined in the Executive
Severance Pay Plan), you will receive a lump sum severance payment equivalent to
2 times your annual base salary and target bonus, less lawful deductions in
accordance with the Company’s Executive Severance Pay Plan. You will also
receive a lump sum cash payment for the “in the money” value of all equity
awards that would vest over the 24 months following the date of termination in
accordance with the terms of the Executive Severance Pay Plan.

 



--------------------------------------------------------------------------------



 



Mr. Paul Moskowitz
May 3, 2007
Page 3 of 3
Non Qualifying Termination
In the event that your employment with Dean Foods is terminated either for Cause
or by you voluntarily and without Good Reason, no severance payment will be
made. If your employment is terminated either for Cause or by you voluntarily
and without Good Reason, all unvested stock option and other equity grants made
to you and your rights thereunder will be automatically terminated.
Change In Control Provisions
You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods executive officers. In general, this agreement
provides benefits of three times your annual salary and target bonus, plus
vesting of all equity awards and continued health coverage for a two-year period
in certain circumstances following a Change in Control of Dean Foods. As stated
in the Change in Control Agreement, in order to receive these benefits, your
employment must be terminated, either by the Company within two years after a
Change in Control, or by you for good reason within such two-year period. The
details of these provisions will be set forth more fully in the Change in
Control Agreement.
New Hire Processes
You are required to comply with the Dean Foods Code of Ethics as a condition of
employment. You are required to sign the Compliance Certificate contained within
the Code of Ethics at the time your employment begins and periodically
thereafter. Your position also requires that you sign a Non-Competition
Agreement.
Conclusion
Paul, I am delighted at the prospect of you joining our team. I look forward to
working with you and am confident that you will make many significant and
lasting contributions to our organization.
Best regards,
/s/ Gregg L. Engles
Agreed and accepted:
/s/ Paul Moskowitz
May 3, 2007

 